FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16  Of the Securities Exchange Act of 1934 For the month of July 2015 Commission File Number: 000-13345 CALEDONIA MINING CORPORATION (Translation of registrant’s name into English) Suite 1000 36 Toronto Street,  Toronto, ON, M5C 2C5 Canada  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F xForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caledonia Mining Corporation (Registrant) By: /s/ Steve Curtis Dated: July 17, 2015 Name: Steve Curtis Title: CEO and Director Exhibit Index Exhibit Description Technical Report on the Blanket Mine in the Gwanda Area, Zimbabwe CERTIFICATE of QUALIFIED PERSON – U Engelmann CERTIFICATE of QUALIFIED PERSON – D v Heerden CERTIFICATE of QUALIFIED PERSON – D Clemente CERTIFICATE of QUALIFIED PERSON – N J Odendaal CERTIFICATE of QUALIFIEDPERSON– J Burger CONSENT of QUALIFIED PERSON – U Engelmann CONSENT of QUALIFIED PERSON – D v Heerden CONSENT of QUALIFIED PERSON– D Clemente CONSENT of QUALIFIEDPERSON– N J Odendaal CONSENT of QUALIFIED PERSON– J Burger
